DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
Response to Amendment
	Receipt is acknowledged of the amendment filed 2/7/2022. Claims 1-6 13, 15, 16 18 22 and 25 have been amended. Claims 7-12, 17, 19-21 and 23 have been cancelled. No claims have been added. Claims 1-6, 13-16, 18, 22 and 24-26 are pending and an action is as follows.

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
The Applicant argues, “… Agerholm discloses that “[s]imple network management protocol or SNMP is encapsulated into HTTP traffic.” (Abstract.) As shown below in FIG. 3A, Agerholm further discloses that “[a] SNMP request 300 is built as an HTTP sequence including the SNMP request [and]... the managed station 130 receives the request, and removes the encapsulation at 320.” (Col. 2, lines 14-

	The Examiner disagrees, the Agerholm (hereinafter Ager) reference solely teaches limitations argued above by the Applicant.  Ager teaches “in the second apparatus, send a response including a status code for the HTTP corresponding to determination result of the information regarding the SNMP to the first apparatus,” as recited in independent claim 1. It teaches this according to the following mapping:
 … in the second apparatus (the device to manage 130), send (sending via the output to link 115) a response (SNMP response 330) including a status code (Value= “Running”) for the HTTP (for incorporation by and encapsulation into the HTTP as step 335) corresponding to determination result of the information (corresponding to the determination result of a response 330 determined as a result of the processing of the received request at step 325 in Figure 3A) regarding the SNMP to the first apparatus (regarding the SNMP response to the management station 100, wherein the management station is interpreted as the first device) [Ager, Figures 3A-3B and ¶12-¶18]. Therefore Ager alone anticipates the limitations as recited in independent claim 1. ( For Claim 13 - [Ager, in accordance with the status code indicated as the “Value= ‘Running’ “ in the Figure 3B, response 335, the Management Station 100 executes a process corresponding to the status code included in the response by handling the response as a normal response, wherein this type of normal handling is interpreted as the processed defined corresponding to the status code. The claims as recited are generic in terms of failing to detail how the relationship of the claimed association exists and will processed given a specific status code. Therefore, normal operation for a corresponding response status code is sufficient for teaching the claim limitations])

The other claims are not allowed for the reasons expressed above and cited below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agerholm et al. US 7,093,008 (hereinafter Ager).

Regarding claim 1, Ager teaches a communication method for communicating between apparatuses [Ager, Figure 3], the communication method comprising:
in a first apparatus (Management station 100), sending a HTTP (HyperText Transfer Protocol) data according to a HTTP (a HTTP request, interpreted as a HTTP data because it is a set of information, is built/generated and then sent according to the Hypertext transport protocol), HTTP data including a SNMP (Simple Network Management Protocol) data according to a SNMP protocol (the HTTP request including a SNMP data disclosed as a SNMP request, similarly interpreted as SNMP data, according to the simple network management protocol) [See Anger, Figure 3A, Elements 300-305 (in the first apparatus shown as the management station 100, sending of the generated second data, being the built HTTP request which includes the SNMP request, to a second apparatus depicted as a device to manage 130) as noted in Ager, Figure 3A, Elements 310-120];
in a second apparatus, receiving the HTTP data (in the device to manage 130, receiving
the HTTP request including the SNMP request [Ager, Figure 3A, Element 315]);
in the second apparatus, determining information regarding the SNMP in a case where the SNMP data is included in the HTTP data (the device to manage 130, performs the determining of information regarding the SNMP protocol in a case where the SNMP request is included in the HTTP request as per Fig 3A-B of Ager which depicts that the above encapsulation of the SNMP request in the HTTP request for which a SNMP response is determined and included into an HTTP response.); and
(the device to manage 130, sends a response 335 including a status code “value=running” for the HTTP corresponding to determination result (which is the process and result of the SNMP program acting on the received request 325 to produce a response, interpreted as the determination result of the action ¶13-¶18) of the information regarding the SNMP to the Management station 100. [Ager, Figure 3B, Elements 330-335-340, ¶13-¶18]).

Regarding claim 13, Ager teaches an information processing apparatus capable of communicating with an external apparatus (Management station 100, being the processing apparatus, and device to manage 130, being the external apparatus, as depicted in Ager, Fig. 3A), the information processing apparatus comprising:
one or more processors [Ager, Column 2, Lines 62-67];
one or more memories storing instructions that, when executed by the one or more processors, cause the information processing apparatus [Ager, Column 2, Lines 62-67 (FPGA and processors executing stored software)] to:
send a HTTP (HyperText Transfer Protocol) data according to a HTTP (a second message disclosed as a HTTP request is built according to the Hypertext transport protocol), the HTTP data including a SNMP (Simple Network Management Protocol) data according to a SNMP (the HTTP request including a first message disclosed as a SNMP request according to the simple network management protocol) [See Anger, Figure 3A, Elements 300-305 (in the first apparatus shown as the management station 100, sending of the generated second message, being the built HTTP request which includes the SNMP request, to a second apparatus depicted as a device to manage 130) as noted in Ager, Figure 3A, Elements 310-120];
(in the management
station 100, receiving the HTTP response, including an SNMP response, for the HTTP request from the Device to Manage, which is interpreted as an external apparatus [Ager, Figure 3A, Element 315]), the response including a status code of the HTTP which corresponds to a determination result of information regarding the SNMP to the external apparatus (the device to manage 130 using SNMP, sends a response 335 including a status code “value=running” for the HTTP corresponding to determination result (which is the process and result of the SNMP program acting on the received request 325 to produce a response, interpreted as the determination result of the action ¶13-¶18) of the information regarding the SNMP to be received by the Management station 100. [Ager, Figure 3B, Elements 330-335-340, ¶13-¶18]); and 
execute a process corresponding to the status code ([Ager, in accordance with the status code indicated as the “Value= ‘Running’ “ in the Figure 3B, response 335, the Management Station 100 executes a process corresponding to the status code included in the response by handling the response as a normal response, wherein this type of normal handling is interpreted as the processed defined corresponding to the status code. The claims as recited are generic in terms of failing to detail how the relationship of the claimed association exists and will processed given a specific status code. Therefore, normal operation for a corresponding response status code is sufficient for teaching the claim limitations]).

Regarding claim 18, Ager teaches wherein a communication apparatus capable of using a SNMP (Simple Network Management Protocol) and a HTTP (HyperText Transfer Protocol) to communicate with an information processing apparatus (Management station 100, interpreted as the information processing apparatus device, and device to manage 130, interpreted as the communication apparatus, as depicted in Ager, Fig. 3A which are both capable of using a first protocol, SNMP, and a second protocol, HTTP, to communicate with each other), the communication apparatus comprising:
one or more processors [Ager, Column 2, Lines 62-67];
one or more memories storing instructions that, when executed by the one or more processors [Ager, Column 2, Lines 62-67 (FPGA and processors executing stored software)], cause the information processing apparatus to: 
receive from the information processing apparatus a HTTP data according to the HTTP, the second data including a first data according to the SNMP (The information processing apparatus shown as the management station 100, sending of the generated second packet, being the built HTTP request which includes the SNMP request, which is received at communication apparatus depicted as a device to manage 130) [Ager, Figure 3A, Elements 310-120]; 
determine information regarding communication of the SNMP(the device to manage 130, performs the determining of information regarding the SNMP protocol in a case where the SNMP request is included in the HTTP request as per Fig 3A-B of Ager which depicts that the above encapsulation of the SNMP request in the HTTP request for which a SNMP response is determined and included into an HTTP response.); and
send a response including status code for the HTTP corresponding to determination result of the information regarding the SNMP (the device to manage 130, sends a response 335 including a status code “value=running” for the HTTP corresponding to determination result (which is the process and result of the SNMP program acting on the received request 325 to produce a response, interpreted as the determination result of the action ¶13-¶18) of the information regarding the SNMP to the Management station 100. [Ager, Figure 3B, Elements 330-335-340, ¶13-¶18]).


in accordance with the status code included in the response, executing, in
the first apparatus, a process defined in association with the status code included in the response ([Ager, in accordance with the status code indicated as the “Value= ‘Running’ “ in the Figure 3B, response 335, the Management Station 100 executes a process defined in association with the status code included in the response by handling the response as a normal response, wherein this type of normal handling is interpreted as the processed defined in association with the status code. The claims as recited are generic in terms of failing to detail how the relationship of the claimed association exists and will processed given a specific status code. Therefore, normal operation for an associated response status code is sufficient for teaching the claim limitations]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ager, as applied to claim 2 and 13 above, and further in view of Bailey et al. US 2002/0150086
(hereinafter Bailey).

Regarding claim 3, Ager teaches the communication method according to claim 2, specifically the exchange of communications for the management of network devices (SNMP) encapsulated in HTTP data as per Ager [Ager, Figure 3A and 3B], but it does not teach wherein the process is for confirming with a user whether or not to retransmit the HTTP data to the second apparatus.
However, Bailey teaches wherein the process is for confirming with a user whether or not to retransmit the data to the second apparatus [Bailey, ¶24 the User has the ability to manage the performing of any desired SNMP retransmission. Wherein this retransmission when combined with Ager will produce a retransmitted HTTP data encapsulating the SNMP data.  However the Applicant should provide support for this amendment. The Examiner notes Paragraph 53 and Figure 9, element 901 “Retry” of the Specification as filed by the Applicant and this cited portion of the specification does not appear provide many details to support this process as claimed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to combine the teachings of Ager, indicating an apparatus and method for communicating encapsulated network management protocol SNMP commands between at least a management station and managed device using a another transport protocol, and then indicating that the impossibility of response is conveyed in an error message returned to the initial requestor for executing a process, with the teachings of Bailey, indicating that the process is for confirming with a user whether or not to 

Regarding claim 4, Ager teaches the communication method according to claim 2, specifically the exchange of communications for the management of network devices (SNMP) encapsulated in a HTTP packet as per [Ager, Figure 3A and 3B], but it does not teach wherein the process is for interrupting retransmission of the second data to the second apparatus.
However, Bailey teaches that the process is for interrupting retransmission of the second data to the second apparatus [Bailey, ¶24 the User has the ability to manage the performing of any desired
SNMP retransmission. The ability to manage retransmission is interpreted to cover the sending, prohibiting, interrupting or cancelling of SNMP retransmissions. Which when combined with the teachings of Ager, result in the managing, interrupting, pausing, suspending or cancelling of the HTTP retransmissions that encapsulate the SNMP data. The Examiner notes Paragraph 52 and Figure 7, Step 708 of the Specification as filed by the Applicant and this cited portion of the specification does not appear provide many details to support this process as claimed].].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ager, indicating an apparatus and method for communicating encapsulated network management protocol SNMP commands between at least a management station and managed device using a another transport protocol, and then indicating that the impossibility of response is conveyed in an error message returned to the initial requestor for executing a process, with the teachings of Bailey, indicating that the process is for confirming with a user whether or not to retransmit the second packet to the second apparatus. The resulting benefit of the combination would 

Regarding claim 14, Ager, in view of Bailey teaches the apparatus according to claim 13, wherein the executed process is for confirming with a user whether or not to retry communication with the external apparatus. 
(See the rejection of claim 3 and the motivation to combine Ager, in view of Bailey applied to the rejection of claim 3 is applied hereto.)

Regarding claim 15, Ager, in view of Bailey teaches the apparatus according to claim 13, wherein the executed process is for interrupting retransmission of the HTTP data to the external apparatus. 
(See the rejection of claim 4 and the motivation to combine Ager, in view of Bailey applied to the rejection of claim 4 is applied hereto.)

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ager, as applied to claims 2 and 13 above, and further in view of Goldschalger US 7,739,346 (hereinafter Gold).

Regarding claim 5, Ager teaches the communication method according to claim 2, wherein the communication of multiprotocol data is performed between devices but it does not teach wherein the process is for guiding a user on a setting change related to the SNMP in the first apparatus or the second apparatus. 
However, Gold teaches wherein the process is for guiding a user on a setting change related to the SNMP protocol in the first apparatus or the second apparatus (Gold teaches wherein the User Interface is utilized to display diagnostic information for the SNMP errors conveying why SNMP command failed. Diagnostic information is a tool which serves as a helpful guide to a network manager to fix outstanding issues or change settings corresponding to the reasons why the SNMP command failed [Gold, Figures 2 & 5; Col 2, Lines 12-23]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ager, indicating an apparatus and method for communicating encapsulated network management protocol SNMP commands between at least a management station and managed device using a another transport protocol, with the teachings of Gold, indicating that the response is conveyed with a status messages such as an error message returned to the initial requestor. The resulting benefit of the combination would have been the ability to assist in providing a means to help determine is a diagnostic analysis should be run to determine the reason for failure.

Regarding claim 16, Ager, in view of Gold teaches the control method according to claim 13, wherein the executed process is for guiding a user on a setting change related to the SNMP in the first apparatus or the second apparatus. (See the rejection and motivation to combine applied to the rejection of claim 5 which is applied hereto.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ager, as applied to claim 2 above, and further in view of Gaerther et al. US 2012/0198082 (hereinafter Gaerther).

Regarding claim 6, Ager teaches the communication method according to claim 2, wherein the process is for retransmitting a data according to the HTTP by including a third data according to a different version of the SNMP in a case where the status information included in the response data indicates that a version of the first protocol corresponding to the first data is disabled [Ager teaches in Figure 3A wherein there is an internal packet, which may be the third data which is encapsulated and transmitted between endpoints in managed network according to a managed network protocol (SNMP) encapsulated in a transport protocol packet (HTTP)], but it does not teach wherein the third data is a retransmission according to a different version of the initially attempted protocol.
However, Gaerther teaches wherein the third data is a retransmission according to a different version of the initially attempted protocol [Gaerther, Figures 2-3 depict wherein a retransmission may occur using a different version of the same protocol when it is received that the first attempt corresponding to the first packet was not successful and results in failure, interpreted as disabled.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ager, indicating an apparatus and method for communicating encapsulated network management protocol SNMP commands between at least a management station and managed device using a another transport protocol, and then indicating that the impossibility of response is conveyed in an error message returned to the initial requestor for executing a process, with the teachings of Gaerther, wherein a retransmission may occur using a different version of the same protocol when it is received that the first attempt corresponding to the first packet was not successful and results in failure, interpreted as disabled. The resulting benefit of the combination would have been the ability to assist in more secure or less complex means of attempts to retry to successfully exchange management commands between the networked devices offering a more robust solution of completing the SNMP command exchange.

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ager, as applied to claims 13 and 18 above, and further in view of Giansiracusa et al. US 9,537,808 (hereinafter Gian).

	Regarding claim 24, Ager teaches the apparatus according to claim 13 in communication with an external apparatus using SNMP and HTTP for communicating to the external device that is remotely [Ager, Figure 3A] but it does not teach wherein the external apparatus is a printing apparatus.
However, Gian teaches the apparatus according to claim 13, wherein the external apparatus is a printing apparatus [Gian, Column 6, Lines 47-60].
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date to combine the teachings of Ager, indicating the management device in communications with a the external remotely located device to be managed which exchanges SNMP/HTTP communications with the teachings of Gian indicating that the remotely located device to be managed participating in the SNMP/HTTP communications may be a printer. The resulting benefit of the combination would have been the ability to monitor and control printing device functions across networks [Gian, Col. 1, Lines 21-29]

	Regarding claim 26, Ager, in view of Gian teaches the communication apparatus according to claim 18, wherein the communication apparatus is a printing apparatus [Gian, Column 6, Lines 47-60].

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ager, in view of Gold as applied to claim 18 above, and further in view of Kiyoto US 2011/0295989 (hereinafter Kiyoto).

Regarding claim 25, Ager, teaches the communication apparatus according to claim 18, wherein in a case where the communication apparatus perform communication using SNMP, the status code for the HTTP is included in the response (the device to manage 130, sends a response 335 including a status code “value=running” for the HTTP corresponding to determination result (which is the process and result of the SNMP program acting on the received request 325 to produce a response, interpreted as the determination result of the action, such that the device communicates using SNMP, with the status code for the HTTP being included in the response ¶13-¶18) of the information regarding the SNMP to the Management station 100. [Ager, Figure 3B, Elements 330-335-340, ¶13-¶18]), but it does not teach wherein case of a first and second version of the first protocol being disabled and receiving a status response accordingly.
However, Kiyoto teaches wherein there is a case where the communication apparatus cannot communicate using the SNMP and in a case where both a first version of the SNMP and a second version of the SNMP are disabled, the status code for the HTTP protocol is included in the response a standard status code used in the HTTP is defined in association with a cause of impossibility of a response, and the response is performed using the standard status code (Kiyoto, Figures 8 and 10, ¶113-¶115 and ¶122 the SNMP error status is mapped to the second protocol, being HTTP error response message, which is defined in association with the case of not being able to communicate between the devices using the SNMP protocol (first protocol) using the standard status code as the status information 801 of Figure 8 which is mapped to an HTTP standard error message 1004.  It is noted that the SNMP Version 1 and Version 2 are not able to communicate successfully, which is functionally similar to a case of both versions of SNMP being disabled. Such an instance would be reportable via the HTTP error response message Kiyoto, Column 8, Lines 23-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ager, indicating an apparatus and method for communicating encapsulated network management protocol SNMP commands between at least a management station and managed device using a another transport protocol, with the teachings of Kiyoto, indicating that there are several cases equal to the inability to communicate successfully with the SNMP reflecting a failed/disable SNMP protocol comprises at least 2 versions of SNMP, whereby the appropriate response is conveyed in an error message returned to the initial requestor for executing a process, wherein a SNMP message may be unsuccessfully processed and an error may be returned and mapped to the HTTP .

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LONNIE V SWEET/Primary Examiner, Art Unit 2467